
	
		III
		112th CONGRESS
		2d Session
		S. RES. 528
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2012
			Mr. Cardin (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  American Podiatric Medical Association, the preeminent organization
		  representing podiatric medicine and surgery, celebrating its achievements, and
		  encouraging the association to continue providing guidance on foot and ankle
		  health issues to the people of the United States and of the world.
		  
	
	
		Whereas, in 1912, Alfred Joseph was the driving force
			 behind the establishment of the National Association of Chiropodists (referred
			 to as the NAC in this preamble), an organization dedicated to the
			 needs and educational standards of chiropodists and to advancing and advocating
			 for the profession of podiatric medicine and surgery for the benefit of its
			 members and the public, and was elected the first president of the NAC;
		Whereas, by 1922, most States had passed laws regulating
			 the professional practice of chiropody;
		Whereas, in 1922, the NAC began publishing the Journal of
			 the National Association of Chiropodists and the NAC's Council on Education
			 began its first college accreditation activities;
		Whereas, in 1943, the NAC ran an advertisement campaign in
			 Life magazine highlighting the efforts of podiatrists to keep United States
			 soldiers marching;
		Whereas, in 1957, the NAC was renamed the American
			 Podiatry Association (referred to as the APA in this
			 preamble);
		Whereas, in 1959, the APA established the Educational
			 Foundation to advance the growth and stability of podiatric medicine through
			 student scholarships and increased national awareness of foot and ankle
			 health;
		Whereas, in 1967, podiatric physicians were included as
			 covered providers under the Medicare program under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.);
		Whereas, in 1971, all the colleges of podiatric medicine
			 began granting the DPM (doctor of podiatric medicine) degree to students
			 graduating from 4 years of podiatric medical training;
		Whereas, in 1984, the APA was renamed the American
			 Podiatric Medical Association to emphasize the profession as part of mainstream
			 medical practice;
		Whereas, in 2011, the Council on Podiatric Medical
			 Education adopted the requirements of a 3 year podiatric medicine and surgery
			 residency, which was approved for full graduate medical education funding by
			 the Centers for Medicare and Medicaid Services;
		Whereas the American Podiatric Medical Association
			 regularly hosts medical and scientific meetings dedicated to highlighting and
			 disseminating research findings and clinical advances in the prevention,
			 detection, treatment, and cure of foot, ankle, and related conditions;
		Whereas the American Podiatric Medical Association
			 continues to meet its clinical and scientific mission through the publication
			 of academic journals and clinical statements on the prevention, diagnosis,
			 treatment, and cure of foot and ankle disorders, as well as through the
			 provision of continuing medical education in foot and ankle care and through
			 consumer education on foot and ankle health;
		Whereas feet often reveal indicators of overall health,
			 including signs of arthritis, diabetes, and nerve and circulatory
			 disorders;
		Whereas medically necessary care provided by podiatrists
			 can reduce the risk of and prevent complications from these conditions and
			 diseases, while at the same time offer savings to the heavily burdened health
			 care system of the United States; and
		Whereas the American Podiatric Medical Association has a
			 long tradition of working in collaboration with the Federal Government to
			 improve the foot and ankle health of all people of the United States: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 scientific, clinical, and public health achievements of the American Podiatric
			 Medical Association as its members and staff commemorate and celebrate its
			 100th anniversary;
			(2)recognizes the
			 great impact that the American Podiatric Medical Association has had on
			 improving the foot and ankle and related health of people in the United States
			 and around the world; and
			(3)congratulates the
			 American Podiatric Medical Association for its achievements and encourages the
			 organization to continue providing scientific guidance on foot and ankle and
			 related health issues to improve the public health of future
			 generations.
			
